IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10408
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICKEY LACARDO MCGEE,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:00-CR-416-1-G
                       --------------------
                         December 14, 2001
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rickey

Lacardo McGee on appeal has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Goodman has received a copy of counsel’s brief and has

filed no response.

     Our independent review of the record and counsel’s brief

discloses no nonfrivolous appellate issue.   Consequently,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10408
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.